DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 11-14, 17, 18, 21-24, 27, 28, 32-34, and 37-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (US 10,489,629; hereafter Jiang).
Regarding claim 1: 
Jiang discloses an electronic device (see Fig. 16), comprising: 
a display screen (see Fig. 16, display 320); 
an intermediate frame comprising a frame hollow region, wherein the intermediate frame is located beside a side of the display screen (see Fig. 16; middle frame 370); 
a lens supporting element, wherein a fingerprint sensing unit is installed on the lens supporting element, and the fingerprint sensing unit is located near the frame hollow region and located beside the side of the display screen through the lens supporting element (see Fig. 16; support 230 and/or lens barrel 220; image chip 250 is installed on the lens support 230 and/or 220); 
an interface structure (see Fig. 16 and 18; also see col. 19, lines 9-13; the module support 330 and foam 290 are interface structure; also see col. 3, lines 35-39); and 
a base structure, wherein the lens supporting element is disposed on the base structure (see Fig. 16, circuit board 270), 
wherein the interface structure is arranged between the lens supporting element and one of the display screen and the intermediate frame, and/or the interface structure is arranged between the lens supporting element and the base structure (see Figs. 16 and 18; also see Fig. 9 and col. 12, lines 43-47).
Regarding claim 2: 
Jiang discloses the electronic device as claimed in claim 1, wherein the lens supporting element comprises a lens barrel and a supporting structure (see 16; lens barrel 220 and support 230), wherein the lens barrel is arranged between an upper part of the supporting structure and the frame hollow region, and the interface structure is arranged between the supporting structure and one of the display screen and the intermediate frame and/or arranged between the supporting structure and the base structure (see Figs. 16, 18, 9 and col. 12, lines 43-47).
	Regarding claim 3: 
	Jiang discloses the electronic device as claimed in claim 2, wherein the lens supporting element includes an integral structure of a lens barrel and a supporting structure, wherein the lens supporting element is adhered on the intermediate frame or the base structure, indirectly contacted with the intermediate frame or the base structure or clamped between the intermediate frame and the base structure through the upper part or a lower part of the supporting structure and the interface structure (see Figs. 2-6, 16 and 18; the support element 200 is indirectly contacted with the middle frame via the module support 330 and foam 290). 
	Regarding claim 4: 
	Jiang discloses the electronic device as claimed in claim 3, wherein the interface structure is one of a glue structure, an elastic structure, an injection molding structure and a fastening member (see col. 19, lines 9-13 and col. 3, lines 35-39).
	Regarding claim 7: 
	Jiang discloses the electronic device as claimed in claim 3, wherein the interface structure includes a first interface part and a second interface part, wherein the first interface part is located near the lens barrel and arranged between the supporting structure and one of the display screen and the intermediate frame, and the second interface part is arranged between the supporting structure and the base structure (see Figs. 9, 16 and 18; also see col. 19, lines 9-13 and col. 12, lines 43-47 and col. 3, lines 35-39).
	Regarding claim 8: 
	Jiang discloses the electronic device as claimed in claim 7, wherein the first interface part is one of a light-shielding structure and a glue structure, and the second interface part is one of a glue structure, an elastic structure, an injection molding structure and a fastening member (see col. 3, lines 35-39).
	Regarding claim 11: 
	Jiang discloses the electronic device as claimed in claim 2, wherein the supporting structure is adhered on the intermediate frame or the base structure, indirectly contacted with the intermediate frame or the base structure or clamped between the intermediate frame and the base structure through the upper part or a lower part of the supporting structure and the interface structure (see Figs. 2-6, 16 and 18; the support element 200 is indirectly contacted with the middle frame via the module support 330 and foam 290).
	Regarding claim 12:
	Jiang discloses the electronic device as claimed in claim 11, wherein the lens barrel and the supporting structure are combined together in a threaded engaging manner, a locking manner or an embedding manner (see Fig. 16 or 18), and a supporting surface of the supporting structure is adhered on or indirectly contacted with the base structure through the interface structure (see col. 12, lines 43-47).
	Regarding claim 13: 
	Jiang discloses the electronic device as claimed in claim 11, wherein the interface structure includes a first interface part and a second interface part, wherein the first interface part is located near the lens barrel and arranged between the supporting structure and one of the display screen and the intermediate frame, and the second interface part is arranged between the supporting structure and the base structure (see Figs. 9, 16 and 18; also see col. 19, lines 9-13 and col. 12, lines 43-47 and col. 3, lines 35-39).
	Regarding claim 14: 
	Jiang discloses the electronic device as claimed in claim 13, wherein the first interface part is one of a light-shielding structure and a glue structure, and the second interface part is one of a glue structure, an elastic structure, an injection molding structure and a fastening member (see col. 3, lines 35-39).
	Regarding claim 17: 
	Jiang discloses the electronic device as claimed in claim 2, wherein the interface structure includes a first interface part and a second interface part, wherein the lens barrel is positioned in the frame hollow region through the first interface part (see Fig. 16 or 18), and the second interface part is arranged between the supporting structure and the base structure (see col. 12, lines 43-47).
	Regarding claim 18: 
	Jiang discloses the electronic device as claimed in claim 17, wherein the first interface part is one of a light-shielding structure and a glue structure, and the second interface part is one of a glue structure, an elastic structure, an injection molding structure and a fastening member (see col. 3, lines 35-39).
	Regarding claim 21: 
	Jiang discloses the electronic device as claimed in claim 1, wherein one of the intermediate frame and the base structure comprises a concave region, and a portion of the lens supporting element is received within the concave region (see Fig. 16).
	Regarding claim 22:
	Jiang discloses the electronic device as claimed in claim 1, wherein the base structure is one of a circuit board, a chassis and a battery (see Fig. 16, circuit board 270; also see col. 12, lines 43-47).
	Regarding claim 23: 
	Jiang discloses the electronic device as claimed in claim 1, wherein the interface structure includes a first interface part and a second interface part, wherein the first interface part is located near the lens barrel and arranged between the lens supporting element and one of the display screen and the intermediate frame, and the second interface part is arranged between the lens supporting element and the base structure (see Figs. 9, 16 and 18; also see col. 19, lines 9-13 and col. 12, lines 43-47 and col. 3, lines 35-39).
	Regarding claim 24: 
	Jiang discloses the electronic device as claimed in claim 23, wherein the first interface part is one of a light-shielding structure and a glue structure, and the second interface part is one of a glue structure, an elastic structure, an injection molding structure and a fastening member (see col. 3, lines 35-39).
	Regarding claim 27: 
	Jiang discloses an electronic device, comprising: 
a display screen (see Fig. 16 or 18; display 320); 
an intermediate frame comprising a frame hollow region, wherein the intermediate frame is located beside a side of the display screen (see Fig. 16, middle frame 370); 
a lens supporting element, wherein a fingerprint sensing unit is installed on the lens supporting element, and the fingerprint sensing unit is located near the frame hollow region and located beside the side of the display screen through the lens supporting element (see Fig. 16; support 230 and/or lens barrel 220; image chip 250 is installed on the lens support 230 and/or 220);
a fastening member (see Fig. 16 or 18, and col. 3, lines 35-39; also see col. 12, lines 43-47); and 
a base structure located under the lens supporting element (see Fig. 16, circuit board 270), 
wherein the lens supporting element is indirectly installed on one of the intermediate frame and the base structure through the fastening member (see Fig. 16 or 18 and col. 3, lines 35-39).
Regarding claim 28: 
Jiang discloses the electronic device as claimed in claim 27, wherein the fastening member is arranged between one of the intermediate frame and the base structure and the lens supporting element, or the lens supporting element is received within the fastening member and combined with one of the intermediate frame and the base structure (see Fig. 16 or 18 and col. 3, lines 35-39).
Regarding claim 32: 
Jiang discloses the electronic device as claimed in claim 27, wherein the electronic device further comprises an interface part, wherein the interface structure is arranged between the lens supporting element and one of the display screen and the intermediate frame, and/or the interface structure part is arranged between the lens supporting element and the base structure (see Figs. 16 and 18; also see Fig. 9 and col. 12, lines 43-47).
Regarding claim 33: 
Jiang discloses the electronic device as claimed in claim 32, wherein the interface part is one of a glue structure, an elastic structure and an injection molding structure (see col. 3, lines 35-39). 
Regarding claim 34: 
Jiang discloses an electronic device, comprising: 
a display screen (see Fig. 16 or 18; display 320); 
an intermediate frame comprising a frame hollow region, wherein the intermediate frame is located beside a side of the display screen (see Fig. 16, middle frame 370); 
a lens supporting element, wherein a fingerprint sensing unit is installed on the lens supporting element, and the fingerprint sensing unit is located near the frame hollow region and located beside the side of the display screen through the lens supporting element (see Fig. 16; support 230 and/or lens barrel 220; image chip 250 is installed on the lens support 230 and/or 220);
a fastening member (see col. 3, lines 35-39; the screw mounting and fixing method includes a fastening member; also see Fig. 16, module support 330 and/or foam correspond to fastening member); 
an interface part (see col. 12, lines 43-47; the lens support is attached to the circuit board by at least one of the fixing means as mentioned in col. 3, lines 35-39); and 
a base structure located under the lens supporting element (see Fig. 16 or 18; circuit board 270), 
wherein the lens supporting element is indirectly installed on the intermediate frame through the fastening member (see Figs. 16 or 18), and the interface part is arranged between the lens supporting element and the base structure (see col. 12, lines 43-47). 
Regarding claim 37: 
Jian discloses the electronic device as claimed in claim 34, wherein the lens supporting element comprises a lens barrel and a supporting structure, wherein the lens barrel is arranged between an upper part of the supporting structure and the frame hollow region, and the supporting structure is indirectly installed on the intermediate frame through the fastening member (see Figs. 16 and 18).
Regarding claim 38: 
Jiang discloses the electronic device as claimed in claim 37, wherein the lens supporting element includes a two-piece structure of the lens barrel and the supporting structure, or the lens supporting element includes an integral structure of the lens barrel and the supporting structure (see Figs. 3, 4, 16 and 18).
Regarding claim 39: 
Jiang discloses the electronic device as claimed in claim 34, wherein the interface part is one of a glue structure, an elastic structure and an injection molding structure (see col. 3, lines 35-39). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9, 15, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Lu (US 2018/0138163). 
Regarding claim 5: 
Jiang discloses all the features in claim 4.  However, Jiang does not disclose the electronic device, wherein the injection molding structure is a hot melt post, and the lens supporting element is installed on the base structure through the hot melt post.
In the same field of endeavor, Lu discloses an electronic device, wherein the interface structure is an injection molding structure (see paragraph [0051]; encapsulation layer is the interface structure), and wherein the injection molding structure is a hot melt post, and the supporting element is installed on the base structure through the hot melt post (see Fig. 4 and paragraph [0051]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Jiang such that the interface structure is an injection molding structure, wherein the injection molding structure is a hot melt post, and the supporting element is installed on the base structure through the hot melt post as taught by Lu. One of ordinary skill in the art would have been motivated to do this because injection molding structure with hot melt material produces effects such as waterproof effect, a dustproof effect, and a shock resistance effect (see Lu, paragraph [0051]). 
Regarding claims 9, 15, 19, and 25: 
Claims 9, 15, 19, and 25 recite similar limitations as in claim 5.  Hence, claims 9, 15, 19, and 25 are rejected under the same reason as discussed above in claim 5.
Claim(s) 6, 10, 16, 20, 26, 29-31, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Niki (US 2020/0103098).
Regarding claim 6: 
Jiang discloses all the features in claim 3. However, Jiang does not disclose the electronic device, wherein the fastening member comprises an iron element and a screw, wherein the iron element is combined with the lens supporting element, and the screw is penetrated through one of the iron element and the supporting structure, so that the supporting structure is fixed on the base structure.
In the same field of endeavor, Niki discloses an electronic device, wherein the fastening member comprises an iron element and a screw, wherein the iron element is combined with the lens supporting element, and the screw is penetrated through one of the iron element and the supporting structure, so that the supporting structure is fixed on the base structure (see Fig. 1 and paragraph [0044]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Jiang such that the fastening member comprises an iron element and a screw, wherein the iron element is combined with the lens supporting element, and the screw is penetrated through one of the iron element and the supporting structure, so that the supporting structure is fixed on the base structure as taught by Niki. One of ordinary skill in the art would have been motivated to do this because iron element and screw provide secure attachment of the lens supporting element to the base structure. 
Regarding claims 10, 16, 20, 26, 29, and 35: 
Claims 10, 16, 20, 26, 29, and 35recite similar limitations as in claim 6.  Hence, claims 10, 16, 20, 26, 29, and 35 are rejected under the same reason as discussed above in claim 6.
Regarding claim 30: 
Jiang and Niki disclose all the features in claim 29.  Jiang further disclose the electronic device, wherein the lens supporting element comprises a lens barrel and a supporting structure, wherein the lens barrel is arranged between an upper part of the supporting structure and the frame hollow region, and the supporting structure is installed on one of the intermediate frame and the base structure through the fastening member (see Fig 16 and col. 3, lines 35-39).
Regarding claim 31: 
Jiang and Niki disclose all the features in claim 30.  Jiang further discloses the electronic device, wherein the lens supporting element includes a two-piece structure of the lens barrel and the supporting structure, or the lens supporting element includes an integral structure of the lens barrel and the supporting structure (see Figs. 3-6).
Regarding claim 36: 
Jiang and Niki disclose all the features in claim 35.  Jiang further the electronic device, wherein the fastening member is arranged between the intermediate frame and the lens supporting element, or the lens supporting element is received within the fastening member and then combined with the intermediate frame (see Fig. 16; fastening member 330 is between lens support element 230 and intermediate frame 370).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hennick et al. (US 2003/0089776) discloses an optical reader and mounting support members. 
Guo (US 2020/0050822) discloses under-screen biometric identification apparatus that includes lens, lens barrel and fixing structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625